BETTS, District Judge.
Suit for salvage, in recovering the raft worth $600 or $800 drifting out to sea, below the Narrows. Half or one-third the value of the timber was claimed as salvage compensation. Held, on the pleadings and proofs, that this was a case of salvage service, but of a very low order. Held, that the claimants did not proffer a reasonable reward to the libelants, if • they can be fairly regarded as having made any serious offer of compensation. The services rendered by the libelants were prompt and beneficial to the claimants, as without their interference there is reasonable ground to infer the raft would have floated out to sea and been lost; or, at least, the claimants would have been exposed to trouble and heavy expense in recovering it. But the services were but very slight in themselves, consisting of towing the raft half a mile, mostly by one person with a small boat, aided part of the way by two other small boats. The chief labor was in securing the logs on the beach and watching them there. Fifty dollars salvage and costs awarded.